Case: 4:11-cv-00077-RWS Doc. #: 1162 Filed: 11/12/20 Page: 1 of 4 PageID #: 63625




                                 UNITED STATES DISTRICT COURT
                                 EASTERN DISTRICT OF MISSOURI
                                       EASTERN DIVISION



  UNITED STATES OF AMERICA,

         Plaintiff,

  SIERRA CLUB,

         Plaintiff-Intervenor,
                                                     Civil Action No. 4:11-cv-00077-RWS
                 v.

  AMEREN MISSOURI,

         Defendant.




     PLAINTIFF UNITED STATES’ RESPONSE TO AMEREN’S OCTOBER 29, 2020
                            STATUS REPORT

        Plaintiff United States of America, acting on behalf of the United States Environmental

 Protection Agency, opposes Ameren’s request for the Court to “relieve it of its obligation to

 provide status reports every 60 days.” ECF No. 1161, at 2.

        Ameren’s “request” comes not in a motion, but in the final paragraph of its October 29,

 2020 status report, which was filed pursuant to the agreement memorialized in the Parties’ April

 3, 2020 “Joint Submission Pursuant to the Court’s March 4, 2020 Order.” See ECF No. 1156.

 That agreement was reached after the United States and Sierra Club informed the Court that

 Ameren’s PSD permit application had been deemed incomplete by the Missouri Department of

 Natural Resources (MDNR), because, inter alia, Ameren failed to submit required BACT,

 modeling, and other preliminary engineering information. See ECF Nos. 1149 and 1150. The list

                                                 1
Case: 4:11-cv-00077-RWS Doc. #: 1162 Filed: 11/12/20 Page: 2 of 4 PageID #: 63626




 of deficiencies is included in a January 24, 2020 letter from MDNR to Ameren, previously filed

 as ECF No. 1149-3. In the Joint Submission, Ameren thereafter committed to proceed with

 engineering efforts “necessary to advance the required PSD application for Rush Island,” and to

 work with MDNR in doing so. See ECF No. 1156, at Section II, Paragraphs (2), (3).

        Ameren further agreed to file periodic status reports every 60 days, providing updates of

 its “progress with MDNR and … a description of any MDNR requests for information and the

 status of Ameren’s response.” Id. Section II, Paragraph (4).

        Although Ameren’s October 29 status report recounts that it has substantially completed

 its preliminary engineering efforts, it does not identify when Ameren will submit the results of

 those efforts or other any other information to MDNR to remedy the deficiencies MDNR

 identified in its PSD permit application, nor the status of any discussions with MDNR

 concerning those deficiencies.1 Additional work apparently remains to be done with MDNR, and

 it is thus premature to consider terminating the requirement for periodic status reports.

 Accordingly, the United States respectfully requests that the Court order Ameren to supplement

 its status report to provide additional details regarding its efforts to remedy the deficiencies

 identified by MDNR in its PSD application, including discussions with MDNR and any

 upcoming meetings, submittals, deadlines, or other relevant matters, and deny Ameren’s request

 to stop providing the Court with status reports, plus grant such other and further relief as the

 Court deems just and proper.




 1
        As Ameren previously represented, the results of its preliminary engineering work will be
 used for “further specific emission analysis and stack modeling discussions with MDNR” to
 advance its PSD application. June 30, 2020 Status Report (ECF No. 1159), at 2; see also Aug.
 31, 2020 status Report (ECF No. 1160), at 2 (representing that “[m]ore detailed technical
 discussions with MDNR regarding parameters for modeling analysis can occur” upon
 completion of the preliminary engineering work).
                                                   2
Case: 4:11-cv-00077-RWS Doc. #: 1162 Filed: 11/12/20 Page: 3 of 4 PageID #: 63627




  Dated: November 12, 2020                  Respectfully Submitted,

                                            BRUCE S. GELBER
                                            Deputy Assistant Attorney General
                                            Environment and Natural Resources Division
                                            United States Department of Justice

                                            /s/ Jason A. Dunn
                                            Thomas A. Benson
                                            Anna E. Cross
                                            Jason A. Dunn
                                            Elias L. Quinn
                                            Environmental Enforcement Section
                                            U.S. DEPARTMENT OF JUSTICE
                                            P.O. Box 7611
                                            Washington, DC 20044-7611
                                            Telephone: (202) 514-1111
                                            E-mail: Jason.Dunn@usdoj.gov

                                            ANDREW J. LAY #39937MO
                                            Assistant United States Attorney
                                            United States Attorney’s Office
                                            Eastern District of Missouri
                                            Thomas Eagleton U.S. Courthouse
                                            111 South 10th Street, 20th Floor
                                            St. Louis, Missouri 63102
                                            Telephone: (314) 539-2200
                                            Facsimile: (314) 539-2309
                                            E-mail: Andrew.Lay@usdoj.gov

                                            Attorneys for Plaintiff United States




 OF COUNSEL:

 Alex Chen
 Sara Hertz Wu
 Senior Counsel
 Office of Regional Counsel
 U.S. EPA, Region 7
 11201 Renner Boulevard
 Lenexa Kansas 66219

                                        3
Case: 4:11-cv-00077-RWS Doc. #: 1162 Filed: 11/12/20 Page: 4 of 4 PageID #: 63628




                                    CERTIFICATE OF SERVICE

        I hereby certify that on November 12, 2020, I served the foregoing with the Clerk of
 Court using the CM/ECF system.


                                             /s/ Jason A. Dunn
                                             JASON A. DUNN




                                                4
